Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 1 of 29




                   EXHIBIT A
        Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 2 of 29



                     COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss.                                                  SUPERIOR COURT
                                                              C.A. NO.:

LIGHTHOUSE PRODUCTIONS, INC.
d/b/a
cVb/a PORT LIGHTING SYSTEMS,
            Plaintiff,
                                                          E-FILE 12/2/2020
v.
v.

FIRST MERCURY INSURANCE COMPANY,
          Defendant.


                              PLAINTIFF’S COMPLAINT
                              PLAINTIFF'S COMPLAINT

       1.
       1.     Plaintiff is Lighthouse Productions, Inc. d/b/a/
                                                        d/b/a/ Port Lighting Systems

("Lighthouse") is a New Hampshire corporation with a usual place of business at 24

London Lane, Seabrook, New Hampshire.

       2.
       2.     Defendant First Mercury Insurance Company ("First Mercury") is an

insurance Company with a usual place of business at One South Wacker Drive, Suite

2380, Chicago, Illinois.

       3.
       3.     First Mercury issued a commercial general liability policy to Bill Kenney

Productions, Inc. (“Bill Kenney”), Policy Number MA-CGL-
                  ("Bill Kenney"),               MA-CGL– 0000054042 -
                                                                    – 05.

       4.
       4.     Lighthouse and Bill Kenney are parties to a "subcontractor agreement."
                                                                         agreement.”

       5.
       5.     Pursuant to that "subcontractor agreement,"
                                              agreement,” Bill Kenny was contractually

obligated to designate Lighthouse and its customer and each of their directors, officers,

and employees as additional insureds on a primary and noncontributory basis.

       6.
       6.     A true copy of the subcontract is attached hereto Exhibit 1.
         Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 3 of 29



         7.
         7.    On December 28, 2019, Bill Kenny was performing work, pursuant to the

subcontract attached hereto as Exhibit 1 with Lighthouse.

         8.
         8.    Specifically, Bill Kenny provided laborers and a lull for the installation of

lights and lighting support systems.

         9.
         9.    In John N. McSweeney as Personal Representative of the Estate of

Brandon T.
        J. McSweeney v. Bill Kenney productions, Inc., Lighthouse Productions, Inc.

d/b/a Port Lighting Systems, and Conventures, Inc., Suffolk Superior Court Civil

Action No. 2084CV02124H, (copy of Complaint attached hereto as Exhibit 2), ("the

McSweeney Complaint"), the Plaintiff Estate of Brandon J. McSweeney alleges that the

negligence of Bill Kenny, Lighthouse and Conventures, Inc. caused the death of

Brandon McSweeney.

         10.
         10.   Bill Kenny provided labor and a lull operator pursuant to the subcontract

         11.
         11.   As Plaintiff Estate of Brandon McSweeney alleges, an employee of Bill

Kenney was operating a lull to transport a ballast.

         12.
         12.   The ballast fell off the lull forks and crushed Brandon McSweeney to

death.

         13.
         13.   Lighthouse is an "additional insured" on the commercial general liability

policy First Mercury issued to Bill Kenny and described above in Paragraph 3.

         14.
         14.   First Mercury owes defense to Lighthouse for the McSweeney litigation on

a primary and noncontributory basis.

         15.
         15.   First Mercury owes indemnity to Lighthouse on a primary

noncontributory basis for any damages assessed against Lighthouse in the McSweeney

litigation.
       Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 4 of 29



      16.
      16.      Lighthouse has written to First Mercury, advising them of this claim and

requesting defense and indemnity

      17.
      17.      First Mercury has denied Lighthouse’s
                                        Lighthouse's request for defense and indemnity.

                         COUNT II -
                         COUNT    – BREACH
                                    BREACH OF
                                           OF CONTRACT
                                              CONTRACT

      18.
      18.      Plaintiff Lighthouse repeats and realleges Paragraphs 1
                                                                     1 through 17 above

and incorporates them by reference herein.

      19.
      19.      First Mercury has breached its contract to its additional insured

Lighthouse by refusing to defend and indemnify Lighthouse for the claims of the Estate

of Brandon McSweeney.

      20.
      20.      Lighthouse has been harmed by First Mercury's breach.

      WHEREFORE, Plaintiff Lighthouse requests judgment of its damages to be
      WHEREFORE,

determined at trial, consisting of defense costs and any amounts paid in judgment or

settlement to the Estate of Brandon McSweeney together with its costs and such other

relief as the court deems just and proper

     COUNT II
     COUNT    – DECLARATORY
           II - DECLARATORY JUDGMENT/DEFENSE
                            JUDGMENT/DEFENSE AND INDEMNITY
                                             AND INDEMNITY

      21.
      21.      Plaintiff Lighthouse repeats and realleges Paragraphs 1
                                                                     1 through 20 above

and incorporates them by reference herein.

      22.
      22.      An actual controversy exists between the parties pursuant to Mass. Gen.

Law c. 231A.

      23.
      23.      First Mercury has a duty to defend Lighthouse for the Estate of Brandon

McSweeney Complaint.

      24.
      24.      First Mercury has a duty to indemnify Lighthouse for the Estate of

Brandon McSweeney Complaint
        Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 5 of 29



        WHEREFORE, Plaintiff Lighthouse requests the court for an order declaring
        WHEREFORE,

that:

        a. First Mercury must undertake the defense of Lighthouse for the claims
        a.

           alleged in the Estate of Brandon McSweeney Complaint;

        b.
        b. First Mercury must indemnify Lighthouse for any damages or settlement

           pursuant to the Estate of Brandon Sweeney Complaint; and

        c.
        c. Any other such relief this court deems just and proper.

                                         Respectfully submitted,
                                         Plaintiff,
                                         Lighthouse Productions, Inc. d/b/a
                                         Port Lighting Systems
                                         By its Attorneys,


                                         /s/
                                         /s/ Brian A. O’Connell
                                                       O'Connell
                                                   O’Connell - BBO #551182
                                         Brian A. O'Connell
                                         Tucker, Dyer & O'Connell,
                                                         O’Connell, LLP
                                         199 Wells Avenue
                                         199
                                         Newton, MA 02459
                                         Ph. (617) 986-6224
                                         Fx. (617) 986-6229
                                         Em. oconnell@tdolaw.com
Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 6 of 29




                                                  EXHIBIT 1
                                                  EXHIBIT 1
           Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 7 of 29




                                   Port Lighting
                                   Systems



                                       Subcontractor Agreement

        THIS SUBCONTRACT AGREEMENT ("Agreement") is entered into as of the Effective Date as
defined herein, by and between Lighthouse Productions, Inc., d/b/a Port Lighting Systems ("Port
Lighting"), a New Hampshire corporation with an address of 24 London Lane, Seabrook, NH 03874 and
                                                    ("Subcontractor"), an independent contractor, with a
principal place-ch business at (-- ./4/(4-,f4--er   ,97.9       ; Port Lighting and Subcontractor are
collectively referred to as the "Parties".

The parties therefore agree as follows:

ARTICLE 1. TERM OF CONTRACT

1.01. This Agreement shall be for an initial term of two (2) years (the "Initial Term") commencing on the
Effective Date and terminating on the second anniversary date thereof, unless terminated earlier in
accordance with the provisions of this Agreement. Thereafter, the Agreement shall be automatically be
renewed for additional one (1) year term unless, not less than sixty (60) days prior to the end of the
Initial Term or any renewal term, either party notifies the other of its intent not to renew the
Agreement. The term "Effective Date" as used in this Agreement shall mean the latter of the dates upon
which this Agreement has been executed by Port Lighting and Subcontractor.

ARTICLE 2. SERVICES TO BE PERFORMED BY SUBCONTRACTOR

2.01. Services.

(a) Subcontractor shall furnish and supply all labor, material, tools and equipment, and supervision,
necessary to fully and promptly perform the work and services as described herein as requested from
time to time by Port Lighting in support of its prime customer contracts ("Services"). Nothing herein
shall be construed as a guarantee by Port Lighting of requests for Subcontractor to perform Services
hereunder. Requests by Port Lighting for Subcontractor to perform services shall be initiated under
Section 2.01(b).

(b) Should Port Lighting elect to engage the Services of Subcontractor under this Agreement, Port
Lighting shall request a quote from Subcontractor for Services sought for a particular customer project.
Upon approval of the quote by Port Lighting, Subcontractor shall issue a Work Order describing the


  24 London Lane Seabrook, NH 03874, www.portlighting.com ph. 603-474-2110, fax -603-474-2227
          Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 8 of 29




scope of work and setting the price for Port Lighting to execute. Such Quote and Work Order shall be
incorporated by reference into this Agreement as an addendum to Exhibit A. Such Services by
Subcontractor shall conform with this Agreement and the Quote and Work Order and any written
revisions agreed to by Port Lighting. So long as such requirements are met, the manner in which the
work is performed will be determined solely by the Subcontractor.

(c) In the event Subcontractor anticipates at any time that it will not reach one or more milestones or
complete one or more assignments within the prescribed timetables, in the applicable Work Order,
Subcontractor shall immediately so inform Port Lighting by written notice.

(d) Port Lighting may at any time, and for any reason, terminate the Services of Subcontractor or of any
persons provided by Subcontractor to Port Lighting or the Customer. Subcontractor shall act promptly to
remove itself and such persons from the Customer's premises. Subcontractor shall also provide a
written list of all work performed and all remaining work to be completed. Subcontractor shall also act
promptly to return to Port Lighting and the Customer all materials provided by Port Lighting and the
Customer to Subcontractor or such persons, and to return all materials, software, data and other
products created, developed or converted by Subcontractor or such persons. Port Lighting's sole liability
in such event shall be to pay Subcontractor, at the rates listed in the Work Order, for the Services
actually performed by Subcontractor or such persons prior to termination, provided that all work
provided by Subcontractor and such persons is in compliance with the Work Order.

2.02. Method of Performing Services. Subcontractor will determine the method, details, and means of
performing the above-described services.

2.03. Independent Contractor Relationship. Nothing contained herein or elsewhere shall give rise to, or
be construed to create, any partnership, joint venture or employer-employee relationship between Port
Lighting and the Subcontractor, between Port Lighting and the Subcontractor's employees, agents or
independent contractors, between Port Lighting's customers and the Subcontractor, nor between such
customers and the Subcontractor's employees. Rather, it is the specific intent of the Parties that the
Subcontractor shall be an independent contractor to Port Lighting. Port Lighting is interested only in the
results achieved by the services provided by the Subcontractor. The manner of legally achieving those
results is the responsibility of the Subcontractor.

2.04. Tax Matters. Because Subcontractor is an independent contractor, Port Lighting will not withhold
from any compensation paid to Subcontractor any amounts for federal or state income taxes, or social
security (FICA) for Subcontractor, nor will Port Lighting pay any social security or unemployment tax with
respect to Subcontractor. Such taxes are the responsibility of Subcontractor. Subcontractor, on behalf
of itself and its successor, assigns, and heirs, agree to indemnify and hold Port Lighting, including Port
Lighting's employees, officers, directors, agents, subsidiaries and affiliates, harmless from and against
any damage, claim, assessment, interest charge or penalty incurred by or charged to Port Lighting as a
result of any claim, cause of action or assessment by any federal or state government or agency for any
non-payment or late payment by Subcontractor of any tax or contribution based on compensation paid




  24 London Lane Seabrook, NH 03874, www.portlighting.com ph. 603-474-2110, fax -603-474-2227
          Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 9 of 29




hereunder to Subcontractor or because Port Lighting did not withhold any taxes from compensation
paid hereunder. This section shall survive termination of this Agreement.

2.05. Use of Employees or Subcontractors. Subcontractor may, at Subcontractor's own expense, use
any employees or sub-subcontractors as Subcontractor deems necessary to perform the services
required of Subcontractor by this Agreement. Port Lighting may not control, direct, or supervise
Subcontractor's employees or sub-subcontractors in the performance of those services.

ARTICLE 3. COMPENSATION


3.01. Compensation. Port Lighting agrees to pay Subcontractor according to the schedule of payments
in the applicable Work Order signed by Port Lighting.

3.02. Date for Payment of Compensation. For Services rendered under this Agreement, Port Lighting
agrees to pay Subcontractor the sums set forth in Section 3.01 within the time frame set forth in the
Work Order and in accordance with this Agreement.

3.03. Payment of Expenses. Subcontractor will be responsible for all expenses incurred in performing
Services under this Agreement.

ARTICLE 4. OBLIGATIONS OF SUBCONTRACTOR


4.01.Non-Exclusive Relationship.    Subcontractor may represent, perform services for, and contract with
as many additional agencies, clients, persons, or companies as Subcontractor, in its sole discretion, sees
fit.

4.02. Time and Place of Performing Work. Subcontractor will perform the Services under this
Agreement at the premises of Port Lighting's customer's location during customer's regular business
hours or as otherwise directed by Port Lighting or its Customer.

4.03. Tools, Materials, and Equipment. Subcontractor will supply all tools, materials, and equipment
required to perform the services under this Agreement.

4.04. Insurance. Subcontractor agrees to obtain and maintain in force during the term of this
Agreement: (i) Workers' Compensation insurance as required by the law of the state in which any work
is performed; (ii) employer's liability insurance with limits of at least $1,000,000 for each occurrence; (iii)
automobile liability insurance with limits of at least $1,000,000 combined single limit for bodily injury
and property damage per occurrence; (iv) Commercial General Liability (CGL) insurance, with limits of at
least $1,000,000 each occurrence and $2,000,000 General Aggregate per project, and $2,000,000
Products-Completed Operations Aggregate; and (v) Umbrella coverage with limits of at least $1,000,000.
All Subcontractor CGL, Umbrella and automotive liability insurance shall designate Port Lighting and its
customer and each of their directors, officers and employees as additional insureds and shall be
obtained on an occurrence basis. All such insurance must be primary and non-contributory and
required to respond and pay prior to any other insurance or self-insurance available. Any other
coverage available to Port Lighting and Subcontractor shall apply on an excess basis. Subcontractor




   24 London Lane Seabrook, NH 03874, www.portlighting.com ph. 603-474-2110, fax -603-474-2227
         Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 10 of 29




agrees that Subcontractor, Subcontractor's insurer(s) and anyone claiming by, through, under or in
Subcontractor's behalf shall have no claim, right of action or right of subrogation against Port Lighting
and its customers based on any loss or liability insured against under the foregoing insurance.
Subcontractor shall furnish upon the Effective Date and prior to commencing any work under this
Agreement certificates or adequate proof of the foregoing insurance including, if specifically requested
by Port Lighting, copies of the endorsements and policies. Port Lighting shall be notified in writing at
least 30 days prior to cancellation of or any material change in the policy. Insurance companies
providing coverage under this Agreement must be rated by A.M. Best with at least an A- rating and a
financial size category of at least Class VII. Subcontractor shall maintain the insurance for 1 year after
termination of this Agreement. The above requirements shall also apply to any subcontractors hired by
the Subcontractor.

4.05. Subcontractor's Qualifications. Subcontractor represents that it has the qualifications and skills
necessary to perform the services under this Agreement in a competent, professional and workmanlike
manner, without the advice or direction of Port Lighting. This means Subcontractor is able to fulfill the
requirements of this Agreement. Failure to perform all the services required under this Agreement
constitutes a material breach of the Agreement. Subcontractor has complete and sole discretion for the
manner in which the work under this Agreement will be performed.

4.06. Indemnity. Each party shall defend, indemnify and hold harmless the other party, its affiliates,
officers, directors, shareholders, employees, customers, and agents from and against any and all claims,
actions, demands, lawsuits, losses, damages, costs, expenses, judgments, fines, penalties, liabilities or
other economic loss (including reasonable attorneys' fees and courts costs) incurred in connection with
any demands, assertions, claims, suits, actions or other proceedings: (i) alleging that the Indemnifying
Party's services violate any applicable law, rule, regulation or judicial order, or (ii) arising from the acts
or omissions of the Indemnifying Party or its employees, subcontractors or agents in connection with
the performance of the Services (in each case a "Claim"); except to the extent that a Claim arises from or
is caused by the sole negligence or willful misconduct of the Indemnified Party. The Indemnified Party
shall promptly notify the Indemnifying Party in writing of any Claim and give complete control of the
defense and settlement of the Claim to the Indemnifying Party. The Indemnified Party shall fully
cooperate with the Indemnifying Party, its insurance company and its legal counsel in its defense of such
Claim(s). This indemnity shall not cover any Claims in which the Indemnified Party fails to provide the
Indemnifying Party with prompt written notice, which lack of notice prejudices the defense of the Claim.
This section shall survive termination of this Agreement.

4.07. Assignment. Neither this Agreement nor any duties or obligations under this Agreement may be
assigned by Subcontractor without the prior written consent of Port Lighting.

4.08 Warranty. Subcontractor expressly warrants that the services provided to Port Lighting and the
Customer under this Agreement shall conform with applicable Work Order. Subcontractor agrees that it
shall not be relieved of the foregoing express warranty, even if Subcontractor uses its best efforts to
remedy any failure to conform with the applicable Work Order. This section shall survive termination of
this Agreement.




  24 London Lane Seabrook, NH 03874, www.portlighting.com ph. 603-474-2110, fax -603-474-2227
         Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 11 of 29




4.09 Ownership. All right, title and interest in and to all patents, copyrights, trade secrets, trademarks,
know-how, software code, programs, data and databases and other intellectual property created,
developed or converted hereunder (the "Intellectual Property") are hereby, upon Subcontractor's
creation thereof, transferred and assigned to Port Lighting and otherwise vested exclusively in Port
Lighting. Subcontractor shall obligate its employees, agents and independent contractors to provide and
supply to Port Lighting at no additional cost, all such assignments, rights, and covenants as Port Lighting
deems appropriate to assure and perfect such transfer, assignment and other vesting. All Intellectual
Property created, developed or converted under this Agreement shall be deemed to be a "work made
for hire" to the fullest extent allowed by law. This section shall survive termination of this Agreement.

ARTICLE 5. OBLIGATIONS OF PORT LIGHTING

5.01. Cooperation of Port Lighting. Port Lighting agrees to comply with all reasonable requests of
Subcontractor necessary to the performance of Subcontractor's duties under this Agreement.

ARTICLE 6. TERMINATION OF AGREEMENT

6.01. Expiration of Agreement. Unless otherwise terminated as provided in this Agreement, this
Agreement will continue in effect for the term specified in section 1.01 or any renewal thereof and shall
then terminate.

6.02. Termination. (a) This Agreement may be terminated by Port Lighting in whole or in part at any
time and for any reason, and any Work Order issued or entered hereunder may be immediately
terminated in whole or in part by Port Lighting upon the occurrence of any of the following:

        (1) The termination of a prime customer contract between Port Lighting and its customer;
        (2) Amendment of such prime customer contract such that the Services specified in a purchase
order are no longer required;
        (3) Port Lighting or its Customer no longer requires such Services from Subcontractor; or
        (4) Bankruptcy, insolvency or death or dissolution of Subcontractor.
(b) Subcontractor may terminate this Agreement in whole or in part upon Port Lighting's material breach
where such breach continues for a period of ten (10) business days following Port Lighting's receipt of
written notice, unless Port Lighting is able to cure such breach within a reasonable time and so notifies
Subcontractor.

(c) Accrued liabilities under this Agreement shall remain in full force and effect in the event of
termination under Article 6.

ARTICLE 7. GENERAL PROVISIONS

7.01. Notices. Any notices required to be given under this Agreement by either party to the other shall
be in writing and shall be transmitted either by (i) registered mail, (ii) certified mail, return receipt
requested, or (iii) overnight mail, addressed to the party to be notified at the address as set forth above
or to such other address (or person) as such party shall specify by like notice hereunder.




  24 London Lane Seabrook, NH 03874, www.portlighting.com ph. 603-474-2110, fax -603-474-2227
         Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 12 of 29




7.02. Entire Agreement of the Parties Modifications. This Agreement, together with all the Quotes and
Work Orders, change orders, attachments, exhibits, specifications, and other terms referenced in this
Agreement, contains the entire agreement of the Parties and supersedes any and all prior agreements,
understandings and communications between Port Lighting and Subcontractor related to the subject
matter of this Agreement. Except as authorized herein, no amendment or modification of this
Agreement shall bind either Party unless it is in writing and is signed by an authorized representative of
Port Lighting and Subcontractor. Each party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, orally or otherwise, have been made by any party, or anyone
acting on behalf of any party, which are not contained in this Agreement, and that no other agreement,
statement, or promise not contained in this Agreement will be valid or binding.

7.03. Partial Invalidity. If any provision of this Agreement is held by a court of competent jurisdiction to
be invalid, void, or unenforceable, the remaining provisions will continue in full force and effect without
being impaired or invalidated in any way.

7.04. The Parties hereby agree that any action arising out of this Agreement will be brought solely in any
state or federal court located in the State of New Hampshire. Both Parties hereby submit to the
jurisdiction and venue of any such court. THE PARTIES FURTHER AGREE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TO WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM,
COUNTERCLAIM OR ACTION ARISING FROM THE TERMS OF THIS AGREEMENT. This section shall survive
termination of this Agreement.

7.05. Governing Law. This Agreement will be governed by and construed in accordance with the laws of
the State of New Hampshire without regard to its conflicts of laws principles.

7.06 Confidentiality and Intellectual Property. Each party acknowledges that the other party considers
certain of its documents and information, including that of Port Lighting's customers, to be confidential
or proprietary when identified in writing, as such or when, under the circumstances surrounding the
disclosure, otherwise readily apparent as such, including information about either party's services,
products, software, and deliverables addressed under this Agreement ("Confidential Information"). The
receiving party shall: (i) use such Confidential Information solely for the purpose of performing its
obligations under this Agreement; (ii) protect such Confidential Information against disclosure to any
person or entity other than its employees or other representatives by means of reasonable security
measures, which shall be no less than the measures it uses to protect its own Confidential Information;
and (iii) be and remain responsible for any breach of the foregoing obligations by its employees or other
representatives. The foregoing obligations shall not apply to any Confidential Information that the
receiving party can establish by written evidence: (w) was independently developed by the receiving
party from a third party having the legal right to furnish such Confidential Information of the disclosing
party; (x) was acquired by the receiving party from a third party having the legal right to furnish such
Confidential Information to the receiving party; (y) is generally known by or available to the public
through no fault of the receiving party; or (z) is required by order of a court or governmental agency to
be disclosed, so long as the receiving party gives prompt written notice to the disclosing party of such
order and reasonably cooperates with the disclosing party to resist or limit such order. Upon




  24 London Lane Seabrook, NH 03874, www.portlighting.com ph. 603-474-2110, fax -603-474-2227
          Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 13 of 29




termination or expiration of this Agreement and written request of the disclosing party, the receiving
party shall destroy all copies of any Confidential Information and certify such destruction has occurred
or, at the disclosing party's expense, return such Confidential Information to the disclosing party.
Without prejudice to any other right or remedy, the disclosing party shall be entitled to injunctive or
other equitable relief for the receiving party's breach of this section. This section shall survive
termination of this Agreement.

Notwithstanding any provision of this Agreement, any content, methodologies, processes, techniques,
ideas, concepts, trade secrets, know-how, copyright, trademark, or patent right and any other
intellectual property right addressed under this Agreement shall remain the property of and be owned
exclusively by Port Lighting, and its third party licensors. Port Lighting shall not obtain any right in
Subcontractor supplied data, trademarks, logos or other graphics or unique text or information
pertinent to Subcontractor's business.

7.07. Force Majeure. Neither Party shall be liable hereunder for any failure or delay in the performance
of its obligations under this Agreement, except for the payment of money, if such failure or delay is on
account of causes beyond its control, including labor disputes, civil commotion, war, fires, floods,
inclement weather, governmental regulations or controls, casualty, government authority, strikes, or
acts of God, in which event the non-performing Party shall be excused from its obligations for the period
of the delay and for a reasonable time thereafter. Each party will use commercially reasonable efforts
to take actions it deems appropriate to remedy and avoid such events.

7.08. Waiver; Rights Cumulative. No waiver of any term or right in this Agreement shall be effective
unless in writing, signed by an authorized representative of the waiving party. The failure of either party
to enforce any provision of this Agreement shall not be construed as a waiver or modification of such
provision, or impairment of its right to enforce such provision or any other provision of this Agreement
thereafter. The rights and remedies of the Parties herein provided shall be cumulative and not exclusive
of any rights or remedies provided by law or equity. This section shall survive termination of this
Agreement.

7.09. Counterparts. This Agreement may be executed by facsimile and in one or more counterparts,
each of which will be deemed to be an original, but all of which together will constitute one and the
same instrument, without necessity of production of the others.

Each party is signing this Agreement on the date set forth below.

LIGHTHOUSE PRODUCTION SYSTEMS, INC.
By                              [signature]
Name:
Title:
Date:


SUBCONTRACTOR
By                              [signature]



  24 London Lane Seabrook, NH 03874, www.portlighting.com ph. 603-474-2110, fax -603-474-2227
           Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 14 of 29




Name:;                     6-7
Title:
Date:


SALA-L1 \ Lighthouse Productions, Inc\Documents\Subcontractor Agreement 01062016.docx




   24 London Lane Seabrook, NH 03874, www.Dortlighting.com ph. 603-474-2110, fax -603-474-2227
      Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 15 of 29




                                          Exhibit A
                                        Work Orders
  [All Work Orders entered into under the terms of this Agreement are hereby incorporated by
                                 reference under this Exhibit]




24 London Lane Seabrook, NH 03874, www.portlighting.com ph. 603-474-2110, fax -603-474-2227
Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 16 of 29




                                                  EXHIBIT
                                                  EXHIBIT 2
       Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 17 of 29




                         COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, SS.                                      SUPERIOR COURT
                                                  DOCKET NO.: 2084cv02124111i


JOHN N. MCSWEENEY AS           )
PERSONAL REPRESENTATIVE OF THE )
ESTATE OF BRANDON J. MCSWEENEY)
                               )
                 Plaintiff,    )
                               )
vs.                            )                                re.46.
                                                                         cE‘      r7:
                               )
BILL KENNEY PRODUCTIONS, INC., )
LIGHTHOUSE PRODUCTIONS, INC.
D/B/A PORT LIGHTING SYSTEMS
                               )
                                                                         SEP 11_ NZ°
                               )                                             COURT-ON tL
AND CONVENTURES, INC.          )                                  SUPENOR         DONOVAN
                                                                          JOSEPH
                               )                                iVIICHAEL
                                                                     CLERKISViAG1STRATE.
                 Defendants.   )

                            COMPLAINT AND JURY DEMAND

                                          PARTIES


  1. The Plaintiff John N. McSweeney, of 21 Putting Green Circle, S. Yarmouth, Barnstable
     County, Commonwealth of Massachusetts, is the duly appointed Personal Representative of
     the Estate of Brandon J. McSweeney.

  2. Brandon J. McSweeney, formerly of 82 Merrimack Street, Woburn, Middlesex County,
     Commonwealth of Massachusetts, died on December 28, 2019. At the time of
     McSweeney's death he was 34 years old.

  3. John N. McSweeney and Sheryl McSweeney are Brandon J. McSweeney's surviving parents
     and the sole heirs at law of Brandon J. McSweeney.

  4. The Defendant Bill Kenney Productions, Inc. is a Massachusetts corporation with a usual
     place of business at 4 Archway Drive, Chelmsford, Middlesex County, Commonwealth of
     Massachusetts.

  5. The Defendant Lighthouse Productions, Inc. d/b/a Port Lighting Systems is a New
     Hampshire corporation with a usual place of business at 24 London Lane, Seabrook, New
     Hampshire, with a Massachusetts registered agent located at: Incorp. Services, Inc., 10 Milk
     Street, Suite 1055, Boston, Suffolk County, Commonwealth of Massachusetts.

                                              1
     Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 18 of 29




 6. The Defendant Conventures, Inc., is a Massachusetts corporation with a usual place of
    business located at 88 Black Falcon Avenue, Suite 202, Boston, Suffolk County,
    Commonwealth of Massachusetts.

                                 FACTUAL ALLEGATIONS

 7. The City of Boston hosts a yearly First Night celebration on December 31' of each year.

 8. The Defendant Conventures, Inc. coordinates and plans the First Night celebration and was
    responsible for selecting and hiring qualified contractors, coordinating the lighting and
    staging and booking the entertainment for the First Night Celebration in Copley Square.

9. The Defendant Lighthouse Productions, Inc. d/b/a Port Lighting Systems was the general
   contractor in charge of erecting the staging and lighting systems for the First Night
   celebration in Copley Square, City of Boston, Suffolk County, Commonwealth of
   Massachusetts, and was further responsible for providing the components for the staging and
   lighting system and selecting and hiring qualified subcontractors to assist in the erection of
   the staging and lighting system.

10. The Defendant Lighthouse Productions, Inc. d/b/a Port Lighting Systems subcontracted
   with the Defendant Bill Kenney Productions, Inc. to provide labor and equipment for the
   erection of the staging and lighting systems for the First Night celebration in Copley Square.

11. On January 28, 2019, Brandon J. McSweeney was employed as a rigger for United Staging
   and Rigging, Inc., and was assisting with the installation of a lighting tower for the event in
   Copley Square.

12.At all times relevant, Brandon J. McSweeney was exercising due care and caution for his
   own safety and well-being and at all relevant times was acting in his capacity as an
   employee of United Staging and Rigging, Inc.

13. Bill Kenney Productions Inc. rented a JCB model 505-20 telehandler ("the lull") from
    United Rentals, Inc. for the use in the erection of the staging and lighting system.

14.At approximately 9:45 a.m., an employee of Bill Kenney Productions, Inc. was operating the
   lull to transport a 3,100 pound ballast used to secure the lighting stanchion.

15. The individual hired by Bill Kenney Productions, Inc. to operate the lull was not properly
   licensed to operate the lull and did not have the proper education, training and experience to
    operate the lull.

16. During the course of installing the ballast, Brandon J. McSweeney was assisting in the
    placement of the ballast for the lighting stanchion.

17. Conventures, Inc. had contracted with Lighthouse Productions, Inc. d/b/a Port Lighting
    Systems to install the lighting system, and such installation included the placement of the
                                             2
     Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 19 of 29




    ballast for the lighting stanchion, as well as the supervision, construction management and
    site safety for installation of the stage, lighting system and the placement of the ballast. In
    turn, Lighthouse Productions, Inc. d/b/a Port Lighting Systems subcontracted with Bill
    Kenney Productions, Inc., for the installation of the lighting system and the placement of the
    ballast and the placement of the subject ballast was required by the terms and conditions of
    the parties' applicable contracts.

18.The 3,100 pound ballast fell off the lull forks and crushed Brandon J. McSweeney to death.

19. The Defendants failed to ensure that the lull operator was properly licensed, trained and
   experienced to operate the lull.

20. The Defendants failed to ensure that the ballast was properly secured to the lull.

21. The Defendants failed to ensure that the ballast was properly balanced on the lull.

22. The Defendants failed to initiate and maintain programs which provided for frequent and
    regular inspections of the job site, materials and equipment by a competent person.

23. The Defendants failed to adequately inspect the job site to ensure that it was free from
    recognizable hazards, such, as unstable loads, inadequately trained operators and ground
    conditions.

24. The Defendants failed to adequately instruct their employees to recognize and avoid unsafe
    conditions, apply the state and federal regulations applicable to the work environment and
    control or eliminate any hazards or other exposure to injury.

25. As described above, the Defendants' conduct was negligent.

26. As described above, the Defendants' conduct was grossly negligent.

27. The Defendants' acts and omissions, as described above, proximately caused the death of
    Brandon J. McSweeney, and further caused John N. McSweeney and Sheryl McSweeney,
    Brandon J. McSweeney's surviving parents and sole heirs at law, to suffer the loss of
    services, protections, care, assistance, society, companionship, comfort, guidance, counsel,
    and advice of Brandon J. McSweeney.


                           COUNT I
JOHN N. MCSWEENEY AS PERSONAL REPRESENTATIVE OF THE ESTATE OF
    BRANDON J. MCSWEENEY V. BILL KENNEY PRODUCTIONS, INC.
                       (WRONGFUL DEATH)

28. The Plaintiff realleges and repeats the allegations of paragraphs 1 through 27 of this
    Complaint as if expressly rewritten and set forth herein.

                                              3
        Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 20 of 29




    29. The Defendant owed Brandon J. McSweeney the duty to act with reasonable care and
        comply with all federal and state construction safety regulations.

    30. The Defendant breached its duty of care and was negligent by failing to properly supervise
        and inspect the job site, hire qualified and competent contractors and construction
        supervisors, ensure that the lull operator was properly licensed and trained, provide a safe
        workplace, ensure that the ballast was properly balanced and secured on the lull, and comply
        with applicable state and federal safety regulations.

    31. As a direct and proximate cause of the Defendant's negligence, Brandon J. McSweeney was
        crushed by a 3,100 pound ballast and died.

    32. As a further result thereof, the Plaintiff John N. McSweeney, as Personal Representative of
        the Estate of Brandon J. McSweeney, brings this count for the wrongful death of Brandon J.
        McSweeney pursuant to M.G.L. C. 229 5C 2 as amended. The next of kin of the decedent are
        entitled to the fair monetary value of the decedent, including but not limited to,
        compensation for the loss of the services, protections, care, assistance, society,
        companionship, comfort, guidance, counsel, and advice of the decedent and for the
       reasonable medical, funeral and burial expenses incurred, and punitive damages.

        WHEREFORE, the Plaintiff, John N. McSweeney, as Personal Representative of the Estate
of Brandon J. McSweeney, demands judgment against the Defendant Bill Kenney Productions, Inc.
for actual and compensatory damages, punitive damages, together with interest and costs, attorney's
fees and such further relief as this court deems just and proper.


                              COUNT II
   JOHN N. MCSWEENEY AS PERSONAL REPRESENTATIVE OF THE ESTATE OF
   BRANDON J. MCSWEENEY V. LIGHTHOUSE PRODUCTIONS, INC. D/B/A PORT
                          LIGHTING SYSTEMS
                          (WRONGFUL DEATH)


   33. The Plaintiff realleges and repeats the allegations of paragraphs 1 through 32 of this
       Complaint as if expressly rewritten and set forth herein.

   34. The Defendant owed Brandon J. McSweeney the duty to act with reasonable care and
       comply with all federal and state construction safety regulations.

   35. The Defendant breached its duty of care and was negligent by failing to properly supervise
       and inspect the job site, hire qualified and competent contractors and construction
       supervisors, ensure that the lull operator was properly licensed and trained, provide a safe
       workplace, ensure that the ballast was properly balanced and secured on the lull, and comply
       with applicable state and federal safety regulations.



                                                4
        Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 21 of 29




    36. As a direct and proximate cause of the Defendant's negligence, Brandon McSweeney was
        crushed by a 3,100 pound ballast and died.

   37. As a further result thereof, the Plaintiff John N. McSweeney, as Personal Representative of
       the Estate of Brandon J. McSweeney, brings this count for the wrongful death of Brandon J.
       McSweeney pursuant to M G.L. C. 229 § 2 as amended. The next of kin of the decedent are
       entitled to the fair monetary value of the decedent, including but not limited to,
       compensation for the loss of the services, protections, care, assistance, society,
       companionship, comfort, guidance, counsel, and advice of the decedent and for the
       reasonable medical, funeral and burial expenses incurred, and punitive damages.


        WHEREFORE, the Plaintiff, John N. McSweeney, as Personal Representative of the Estate
of Brandon J. McSweeney, demands judgment against the Defendant Lighthouse Productions, Inc.
d/b/a Port Lighting Systems for actual and compensatory damages, punitive damages, together with
interest and costs, attorney's fees and such further relief as this court deems just and proper.



                              COUNT III
   JOHN N. MCSWEENEY AS PERSONAL REPRESENTATIVE OF THE ESTATE OF
              BRANDON J. MCSWEENEY V. CONVENTURES, INC.
                          (WRONGFUL DEATH)

   38. The Plaintiff realleges and repeats the allegations of paragraphs 1 through 37 of this
       Complaint as if expressly rewritten and set forth herein.

   39. The Defendant owed Brandon J. McSweeney the duty to act with reasonable care and
       comply with all federal and state construction safety regulations.

   40. The Defendant breached its duty of care and was negligent by failing to properly supervise
       and inspect the job site, hire qualified and competent contractors and construction
       supervisors, ensure that the lull operator was properly licensed and by failing to provide a
       safe workplace in accordance with state and federal regulations.

   41. As a direct and proximate cause of the Defendant's negligence, Brandon J. McSweeney was
       crushed by a 3,100 pound ballast and died.

  42. As a further result thereof, the Plaintiff John N. McSweeney, as Personal Representative of
      the Estate of Brandon J. McSweeney, brings this count for the wrongful death of Brandon J.
      McSweeney pursuant to M G.L. C. 229 § 2 as amended. The next of kin of the decedent are
      entitled to the fair monetary value of the decedent, including but not limited to,
      compensation for the loss of the services, protections, care, assistance, society,
      companionship, comfort, guidance, counsel, and advice of the decedent and for the
      reasonable medical, funeral and burial expenses incurred, and punitive damages.

                                                5
        Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 22 of 29




        WHEREFORE, the Plaintiff, John N. McSweeney, as Personal Representative of the Estate
of Brandon McSweeney, demands judgment against the Defendant Conventures, Inc. for actual and
compensatory damages, punitive damages, together with interest and costs, attorney's fees and such
further relief as this court deems just and proper.

                               COUNT IV
    JOHN N. MCSWEENEY AS PERSONAL REPRESENTATIVE OF THE ESTATE OF
        BRANDON J. MCSWEENEY V. BILL KENNEY PRODUCTIONS, INC.
                    (CONSCIOUS PAIN AND SUFFERING)

    43. The Plaintiff realleges and repeats the allegations of paragraphs 1 through 42 of this
        Complaint as if expressly rewritten and set forth herein.

    44. The Defendant owed Brandon J. McSweeney the duty to act with reasonable care and
        comply with all federal and state construction safety regulations.

    45. The Defendant breached its duty of care and was negligent by failing to properly supervise
        and inspect the job site, hire qualified and competent contractors and construction
        supervisors, ensure that the lull operator was properly licensed and trained, provide a safe
        workplace, ensure that the ballast was properly balanced and secured on the lull, and comply
        with applicable state and federal safety regulations.

   46. As a direct and proximate cause of the Defendant's negligence, Brandon J. McSweeney was
       crushed by a 3,100 pound ballast and died.

   47. Brandon J. McSweeney was initially conscious and suffered extreme conscious pain and
       suffering in the final moments of his life.

   48. Pursuant to M.G.L. C. 229 § 2 and § 6, John N. McSweeney, as Personal Representative of
       the Estate of Brandon J. McSweeney, is entitled to recover damages for conscious pain and
       suffering on behalf of Brandon J. McSweeney's heirs.


        WHEREFORE, the Plaintiff, John N. McSweeney, as Personal Representative of the Estate
of Brandon J. McSweeney, demands judgment against the Defendant Bill Kenney Productions, Inc.,
for actual and compensatory damages for conscious pain and suffering, together with interest and
costs, attorney's fees and such further relief as this court deems just and proper.




                                                6
          Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 23 of 29




                               COUNT V
    JOHN N. MCSWEENEY AS PERSONAL REPRESENTATIVE OF THE ESTATE OF
    BRANDON J. MCSWEENEY V. LIGHTHOUSE PRODUCTIONS, INC. D/B/A PORT
                          LIGHTING SYSTEMS
                    (CONSCIOUS PAIN AND SUFFERING)

    49. The Plaintiff realleges and repeats the allegations of paragraphs 1 through 48 of this
        Complaint as if expressly rewritten and set forth herein.

    50. The Defendant owed Brandon J. McSweeney the duty to act with reasonable care and
        comply with all federal and state construction safety regulations.

    51. The Defendant breached its duty of care and was negligent by failing to properly supervise
        and inspect the job site, hire qualified and competent contractors and construction
        supervisors, ensure that the lull operator was properly licensed and trained, provide a safe
        workplace, ensure that the ballast was properly balanced and secured on the lull, and comply
       with applicable state and federal safety regulations.

    52. As a direct and proximate cause of the Defendant's negligence, Brandon J. McSweeney was
        crushed by a 3,100 pound ballast and died.

    53. Brandon J. McSweeney was initially conscious and suffered extreme conscious pain and
        suffering in the fmal moments of his life.

    54. Pursuant to MG.L. C. 229 § 2 and § 6, John N. McSweeney, as Personal Representative of
        the Estate of Brandon J. McSweeney, is entitled to recover damages for conscious pain and
        suffering on behalf of Brandon J. McSweeney's heirs.


        WHEREFORE, the Plaintiff, John N. McSweeney, as Personal Representative of the Estate
of Brandon J. McSweeney, demands judgment against the Defendant Lighthouse Productions Inc.,
d/b/a/ Port Lighting Systems, for actual and compensatory damages for conscious pain and
suffering, together with interest and costs, attorney's fees and such further relief as this court deems
just and proper.



                              COUNT VI
   JOHN N. MCSWEENEY AS PERSONAL REPRESENTATIVE OF THE ESTATE OF
              BRANDON J. MCSWEENEY V. CONVENTURES, INC.
                   (CONSCIOUS PAIN AND SUFFERING)

   55. The Plaintiff realleges and repeats the allegations of paragraphs 1 through 54 of this
       Complaint as if expressly rewritten and set forth herein.

                                                   7
        Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 24 of 29




    56. The Defendant owed Brandon J. McSweeney the duty to act with reasonable care and
        comply with all federal and state construction safety regulations.

    57. The Defendant breached its duty of care and was negligent by failing to properly supervise
        and inspect the job site, hire qualified and competent contractors and construction
        supervisors, ensure that the lull operator was properly licensed and trained, provide a safe
        workplace, ensure that the ballast was properly balanced and secured on the lull, and comply
       with applicable state and federal safety regulations.

   58. As a direct and proximate cause of the Defendant's negligence, Brandon J. McSweeney was
       crushed by a 3,100 pound ballast and died.

   59. Brandon J. McSweeney was initially conscious and suffered extreme conscious pain and
       suffering in the final moments of his life.

   60. Pursuant to MG.L. C. 229 § 2 and § 6, John N. McSweeney, as Personal Representative of
       the Estate of Brandon J. McSweeney, is entitled to recover damages for conscious pain and
       suffering on behalf of Brandon J. McSweeney's heirs.


       WHEREFORE, the Plaintiff, John N. McSweeney, as Personal Representative of the Estate
of Brandon J. McSweeney, demands judgment against the Defendant Conventures, Inc. for actual
and compensatory damages for conscious pain and suffering, together with interest and costs,
attorney's fees and such further relief as this court deems just and proper.



                             COUNT VII
   JOHN N. MCSWEENEY AS PERSONAL REPRESENTATIVE OF THE ESTATE OF
       BRANDON J. MCSWEENEY V. BILL KENNEY PRODUCTIONS, INC.
                         (GROSS NEGLIGENCE)

   61. The Plaintiff realleges and repeats the allegations of paragraphs 1 through 60 of this
       Complaint as if expressly rewritten and set forth herein.

   62. The Defendant owed Brandon McSweeney the duty to act with reasonable care and comply
       with all federal and state construction safety regulations.

   63. The Defendant breached its duty of care and was negligent by failing to properly supervise
       and inspect the job site, hire qualified and competent contractors, ensure that the lull
       operator was properly licensed and trained, provide a safe workplace, ensure that the ballast
       was properly balanced and secured on the lull, and comply with applicable state and federal
       safety regulations.

  64. The Defendant knew or should have known that its acts and omissions created unacceptable
      hazards dangerous to persons at or near the construction site, or in the vicinity of the lull,
                                                8
        Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 25 of 29




       and specifically to the decedent Brandon J. McSweeney, and such acts and omissions rose to
       the level of malicious, willful, wanton, or reckless conduct or negligence.

    65. As a direct and proximate cause of the Defendant's willful, wanton, or reckless conduct or
        gross negligence, Brandon McSweeney was crushed by a 3,100 pound ballast and died.

    66. As a further result thereof, the Plaintiff John N. McSweeney, as Personal Representative of
        the Estate of Brandon J. McSweeney, brings this count for the -wrongful death of Brandon J.
        McSweeney pursuant to M.G.L. C. 229 sr 2 as amended. The next of kin of the decedent are
        entitled to the fair monetary value of the decedent, including but not limited to,
        compensation for the loss of the services, protections, care, assistance, society,
        companionship, comfort, guidance, counsel, and advice of the decedent and for the
        reasonable medical, funeral and burial expenses incurred, and punitive damages.


        WHEREFORE, the Plaintiff, John N. McSweeney, as Personal Representative of the Estate
of Brandon J. McSweeney, demands judgment against the Defendant Bill Kenney Productions, Inc.,
for actual and compensatory damages, punitive damages, together with interest and costs, attorney's
fees and such further relief as this court deems just and proper.


                             COUNT VIII
  JOHN N. MCSWEENEY AS PERSONAL REPRESENTATIVE OF THE ESTATE OF
  BRANDON J. MCSWEENEY V. LIGHTHOUSE PRODUCTIONS, INC. D/B/A PORT
                         LIGHTING SYSTEMS
                        (GROSS NEGLIGENCE)

   67. The Plaintiff realleges and repeats the allegations of paragraphs 1 through 66 of this
       Complaint as if expressly rewritten and set forth herein.

   68. The Defendant owed Brandon McSweeney the duty to act with reasonable care and comply
       with all federal and state construction safety regulations.

   69. The Defendant breached its duty of care and was negligent by failing to properly supervise
       and inspect the job site, hire qualified and competent contractors, ensure that the lull
       operator was properly licensed and trained, provide a safe workplace, ensure that the ballast
      was properly balanced and secured on the lull, and comply with applicable state and federal
      safety regulations.

   70. The Defendant knew or should have known that its acts and omissions created unacceptable
       hazards dangerous to persons at or near the construction site, or in the vicinity of the lull,
       and specifically to the decedent Brandon J. McSweeney, and such acts and omissions rose to
      the level of malicious, willful, wanton, or reckless conduct or negligence.

   71. As a direct and proximate cause of the Defendant's willful, wanton, or reckless conduct or
       gross negligence, Brandon McSweeney was crushed by a 3,100 pound ballast and died.
                                                 9
        Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 26 of 29




    72. As a further result thereof, the Plaintiff John N. McSweeney, as Personal Representative of
        the Estate of Brandon J. McSweeney, brings this count for the wrongful death of Brandon J.
        McSweeney pursuant to M.G.L. C. 229 5C 2 as amended. The next of kin of the decedent are
        entitled to the fair monetary value of the decedent, including but not limited to,
        compensation for the loss of the services, protections, care, assistance, society,
        companionship, comfort, guidance, counsel, and advice of the decedent and for the
       reasonable medical, funeral and burial expenses incurred, and punitive damages.


        WHEREFORE, the Plaintiff, John N. McSweeney, as Personal Representative of the Estate
of Brandon J. McSweeney, demands judgment against the Defendant Lighthouse Productions, Inc.
for actual and compensatory damages, punitive damages, together with interest and costs, attorney's
fees and such further relief as this court deems just and proper.

                               COUNT IX
   JOHN N. MCSWEENEY AS PERSONAL REPRESENTATIVE OF THE ESTATE OF
              BRANDON J. MCSWEENEY V. CONVENTURES, INC.
                          (GROSS NEGLIGENCE)

   73. The Plaintiff realleges and repeats the allegations of paragraphs 1 through 72 of this
       Complaint as if expressly rewritten and set forth herein.

   74. The Defendant owed Brandon McSweeney the duty to act with reasonable care and comply
       with all federal and state construction safety regulations.

   75. The Defendant breached its duty of care and was negligent by failing to properly supervise
       and inspect the job site, hire qualified and competent contractors, ensure that the lull
       operator was properly licensed and trained, provide a safe workplace, ensure that the ballast
       was properly balanced and secured on the lull, and comply with applicable state and federal
       safety regulations.

   76. The Defendant knew or should have known that its acts and omissions created unacceptable
       hazards dangerous to persons at or near the construction site, or in the vicinity of the lull,
       and specifically to the decedent Brandon J. McSweeney, and such acts and omissions rose to
      the level of malicious, willful, wanton, or reckless conduct or negligence.

  77. As a direct and proximate cause of the Defendant's willful, wanton, or reckless conduct or
      gross negligence, Brandon McSweeney was crushed by a 3,100 pound ballast and died.

  78. As a further result thereof, the Plaintiff John N. McSweeney, as Personal Representative of
      the Estate of Brandon J. McSweeney, brings this count for the wrongful death of Brandon J.
      McSweeney pursuant to M G.L. C. 229 § 2 as amended. The next of kin of the decedent are
      entitled to the fair monetary value of the decedent, including but not limited to,
      compensation for the loss of the services, protections, care, assistance, society,

                                                10
        Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 27 of 29




       companionship, comfort, guidance, counsel, and advice of the decedent and for the
       reasonable medical, funeral and burial expenses incurred, and punitive damages.


       WHEREFORE, the Plaintiff, John N. McSweeney, as Personal Representative of the Estate
of Brandon J. McSweeney, demands judgment against the Defendant Conventures, Inc. for actual
and compensatory damages, punitive damages, together with interest and costs, attorney's fees and
such further relief as this court deems just and proper.



                     THE PLAINTIFF DEMANDS A TRIAL BY JURY


                                           Respectfully submitted,
                                           For the Plaintiff,
                                           By her attorney,




                                          Joseph T. Doyle, Jr., Esq. BBO # 133440
                                          Matthew W. Perkins, Esq. BBO # 564868
                                          Lecomte, Emanuelson and Doyle
                                          Batterymarch Park II
                                          One Pine Hill Drive, Suite 101
                                          Quincy, MA 02169
                                          (617) 328-1900
                                           dovle@lecomtelaw.com
                                          mperkins@lecorntelaw.com

Dated: September 21, 2020




                                              11
                             Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 28 of 29
                                                                       DOCKET NUMBER
                                                                                                                         Trial Court of Massachusetts
       CIVIL ACTION COVER SHEET
                                                                                                                         The Superior Court
                                                                                                                                                                  Viii,
PLAINTIFF(S):       Lighthouse Productions, Inc. d/b/a Port Lighting Systems                                      COUNTY

ADDRESS:            24 London Lane
                                                                                                                                    SUFFOLK
                                                                                                                                    SUFFOLK
                    Seabrook, New Hampshire                                                DEFENDANT(S):        First Mercury Insurance Company




ATTORNEY:          Brian A. O'Connell                                                                                        E-FILE 12/2/2020
ADDRESS:            -tucker, Dyer & O'Connell, LLP                                         ADDRESS:             One South Wacker Drive, Suite 2380

                    199 Wells Avenue, Suite 301, Newton, MA 02469                                               Chicago, Illinois

                    617-986-6220

BBC:                551182

                                                     TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)

         CODE NO.                           TYPE OF ACTION (specify)                                  TRACK                    HAS A JURY CLAIM BEEN MADE?
        D13                           Declaratory Judgment, G.L. c.231A                               A                          YES        0 NO
*If "Other" please describe:

                                                        STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff counsel relies to determine money damages. For
this form, disregard double or treble damage claims; indicate single damages only.
                                                                                      TORT CLAIMS
                                                                          (attach additional sheets as necessary)

A. Documented medical expenses to date:
        1.Total hospital expenses                                                                                                                          $
        2.Total doctor expenses                                                                                                                            $
        3.Total chiropractic expenses                                                                                                                      $
        4. Total physical therapy expenses                                                                                                                 $
        5.Total other expenses (describe below)                                                                                                            $
                                                                                                                                             Subtotal (A): $

B. Documented lost wages and compensation to date                                                                                                             $
C. Documented property damages to dated                                                                                                                       $
D. Reasonably anticipated future medical and hospital expenses                                                                                                $
E. Reasonably anticipated lost wages                                                                                                                          $
F. Other documented items of damages (describe below)                                                                                                         $


G. Briefly describe plaintiffs injury, including the nature and extent of injury:

                                                                                                                                               TOTAL (A-F):$

                                                                               CONTRACT CLAIMS
                                                                      (attach additional sheets as necessary)

Provide a detailed description of claims(s):
PLEASE SEE ATTACHED.                                                                                                                                 TOTAL: $



Signature of Attorney/Pro Se Plaintiff: X                                                                                                             Date:
RELATED ACTIONS: Please provide the case number, case name, and county of any related actions pending in the Superior Court.



                                               CERTIFICATION PURSUANT TO SJC RULE 1:18                       t. .
I hereby certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules'on Dispute Resolution (SJC
Rule 1:18) requiring that I provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute resolution.
                                         ,---) ,
Signature of Attorney of Record: X                     L):1,1 CA_                   (X)                                   Date: Dec 1, 2020
                                                                        f               ai lL-iiki '
       Case 1:20-cv-12305-GAO Document 1-1 Filed 12/31/20 Page 29 of 29



                    COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss.                                                 SUPERIOR COURT
                                                             C.A. NO.:

LIGHTHOUSE PRODUCTIONS, INC.
d/b/a
cVb/a PORT LIGHTING SYSTEMS,
            Plaintiff,

v..
v


FIRST MERCURY INSURANCE COMPANY,
          Defendant.


                ATTACHMENT TO CIVIL ACTION COVER SHEET

      Plaintiff
      Plaintiff is an Additional Insured
                                 Insured on a Commercial
                                              Commercial General Liability
                                                                 Liability insurance

policy
policy issued by Defendant.
                 Defendant. Defendant
                            Defendant must
                                      must defend
                                           defend and indemnify Plaintiff
                                                                Plaintiff in the
                                                                             the case

of John
   John N. McSweeney as Personal
                        Personal Representative
                                 Representative of the Estate
                                                       Estate of Brandon T.J.

McSweeney v. Bill
             Bill Kenney productions,
                         productions, Inc.,
                                      Inc., Lighthouse
                                            Lighthouse Productions,
                                                       Productions, Inc.
                                                                    Inc. d/b/a
                                                                         d/b/a Port
                                                                               Port

Lighting Systems, and
Lighting Systems, and Conventures,
                      Conventures, Inc., Suffolk Superior
                                   Inc., Suffolk Superior Court
                                                          Court Civil Action No.
                                                                Civil Action No.

2084CV02124H. Defendant refuses to
                                to defend
                                   defend and indemnify Plaintiff,
                                                        Plaintiff, breaching the
                                                                             the

insurance policy/contract
          policy/contract and harming Plaintiff.
                                      Plaintiff. The damages
                                                     damages to
                                                             to date,
                                                                date, which continue,

are Plaintiff's
    Plaintiff's defense
                defense costs in the
                                 the case of John
                                             John N.
                                                  N. McSweeney as Personal
                                                                  Personal

Representative
Representative of the Estate
                      Estate of Brandon
                                Brandon J.
                                        T. McSweeney v. Bill Kenney productions,
                                                                    productions, Inc.,
                                                                                 Inc.,

Lighthouse
Lighthouse Productions,
           Productions, Inc. d/b/a
                             d/b/a Port
                                   Port Lighting Systems, and Conventures, Inc.,
                                                                           Inc.,

Suffolk Superior Court
                 Court Civil
                       Civil Action No.
                                    No. 2084CV02124H.
